Miller, Judge.
This is an appeal from the judgment of the U.S. Customs Court, 82 Cust. Ct.1, C.D. 4782 (1979), which upheld the decision of the Secretary of the Treasury (“Secretary”) that float glass manufactured in West Germany did not benefit from the payment or *14bestowal of a bounty or grant witbin tbe meaning of section 303 of the Tariff Act of 1930, as amended (19 U.S.C. 1303). We reverse and remand.
Background
Appellants, domestic manufacturers and wholesalers of float glass, petitioned the Commissioner of Customs for imposition of a countervailing duty on float glass manufactured in West Germany. They alleged that benefits received by float glass manufacturers in West Germany under various regional development programs, which included low-interest loans and investment subsidies in the form of cash grants and tax credits, were bounties or grants within the countervailing duty law.1
The Treasury Department (“Treasury”) preliminarily determined 2 that imports of float glass from West Germany benefit from the payment or bestowal of a bounty or grant within the meaning of 19 U.S.C. 1303 by reason of the payments made under the regional development programs. After further study based on additional information, Treasury changed its position3 giving the following reasons:
The German Government has advised the Treasury Department that these benefits have the effect of offsetting disadvantages which would discourage industry from moving to and expanding in less prosperous regions. Inasmuch as the recipient glass producers sell a preponderance of their production in the West German home market (not less than 80 percent and up to 99 percent), the level of exports to the United States is a small percentage of the amount exported, and the amount of assistance provided by the regional incentive programs is less than 2 percent of the value of float glass produced, these benefits are not regarded as bounties or grants within the meaning of section 303 of the Tariff Act of 1930, as amended (19 U.S.C. 1303).
*15Appellants then brought an action in the Customs Court, under 19 U.S.C. 1516(d),4 contesting this negative countervailing duty determination. Both sides moved for summary judgment. Appellants alleged that the payments are countervailable; the Government contended that appellants failed to establish that the alleged bounties or grants possess the requisite eifect upon international trade that is necessary before countervailing duties will be imposed.5

The Customs Court

The Customs Court concluded that, although the statutory language is mandatory (“there shall be levied”), Congress did not intend “that all assistance given by foreign governments” be considered bounties or grants within the statute, but gave authority to the Secretary to determine whether a bounty or grant has been bestowed, citing United States v. Hammond Lead Products, Inc., 58 CCPA 129, C.A.D. 1017, 440 F. 2d 1024, cert. denied, 404 U.S. 1005 (1971). It said that the case law provides two tests to be used in countervailing duty determinations: (1) Whether, as a result of governmental programs, exportation of the involved merchandise is encouraged, citing Downs v. United States, 187 U.S. 496 (1903) (hereinafter “Downs”), and Nicholas & Co. v. United States, 249 U.S. 34 (1919) (hereinafter “Nicholas”); (2) whether the governmental assistance distorts international trade or discriminates against U.S. sales at home and abroad, citing Zenith Radio Corp. v. United States, 437 U.S. 443 (1978), aff'g. United States v. Zenith Radio Corp., 64 CCPA 130, C.A.D. 1195, 562 F. 2d 1209 (1977).6 Because only up to 20 percent of the float glass manufactured by the participants in the regional development programs was sold outside the West German home market, and because the ad valorem size of the assistance provided by these programs was less than 2 percent of the value of the float glass produced, the Customs Court found that, although such assistance was more than de minimis, “the bounties do not appear to have induced the sale of merchandise in such quantities *16or value as would tend to distort international trade.7 [Italic added.] The Customs Court cited trade statistics showing increases in the U.S. production and exports (expecially to West Germany) of float glass, and decreases in importations of West German float glass, for support of the Secretary’s decision to not impose countervailing duties. Having determined that appellants “failed to overcome the presumption of correctness attaching to the action of the Secretary,” 7 the Customs Court denied appellants’ motion and granted the Government’s motion for summary judgment.
OPINION
Essentially, appellants argue that, since the countervailing duty statute is mandatory, once the Secretary has determined that foreign manufacturers are receiving any benefit from their government, a countervailing duty must be imposed. The Government, agreeing with the Customs Court, argues that the legislative history and case law show that Congress intended countervailing duties to be imposed only against those programs and actions of a foreign government that have been shown to distort international trade and that the following factors involved in international trade distortion must be considered in determining the existence of a bounty or grant: (1) The ad valorem size of the benefits; (2) the level of exports from the foreign country of goods receiving the benefits; and (3) whether the benefit programs had a positive effect on these exports,
With respect to the ad valorem size of the benefits, the Government’s concession that the benefits under the regional development programs are not de minimus establishes, prima facie, that this factor is met.  The finding by Treasury that up to 20 percent of the goods are exported likewise establishes that the second factor is met.8 As to whether the benefit programs had a positive effect on exports,  Treasury’s finding that “the amount of assistance provided by the regional incentive programs is less than 2 percent of the value of float glass produced” does not, without more, overcome a presumption that such benefits had a positive effect, or would have a potentially positive effect, on exports, particularly when compared to the average ad valorem rate of duty of 8.2 percent during the year involved (1974), as pointed out by appellant. See 42 Fed. Reg. 23146-47 (1977), where Treasury determined that “bounties or grants were being paid or bestowed, directly or indirectly on exports of certain fasteners (nuts, *17bolts, and cap screws) from Japan,” tbe benefits being 0.20 percent ad valorem. It said that, ordinarily, benefits of this size might be considered de minimis in relation to the value of the merchandise, but that they were “significant” when compared to the regular duty rate (up to 0.75 percent on an ad valorem basis.) See also 42 Fed. Reg. 28531 (1977) (aggregate benefits of eight-tenths of 1 percent under a preferential loan program were greater than de minimis and it was, therefore, determined that the involved goods received bounties or grants within the meaning of section 303 of the Tariff Act of 1930, as amended).
By section 331(a) of the Trade Act of 1974, Public Law No. 93-618, 88 Stat. 1978 (1975), Congress amended section 303 of the Tariff Act of 1930. Under new section 303(d) (19 U.S.C. 1303(d) (Supp. V 1975)),9 which was added by this amendment,  the Secretary could waive imposition 10 of a countervailing duty if: (1) steps were taken to reduce substantially or eliminate the adverse effect of the bounty or grant; (2) there was reasonable prospect of trade agreements reducing or eliminating barriers to, or other distortions of, international tiade; and (3) imposition of a countervailing duty would be likely to seriously jeopardize the negotiation of such agreements. 19 U.S.C. 1303(d)(2) (A) — (C).
During consideration of the bill (H.R. 10710) that became the Trade Act of 1974, it was made clear that all three conditions must be met before the Secretary could waive application of a countervailing duty, and it was emphasized that “either the bounty or grant or its adverse effect must be eliminated (or substantially reduced) before the Secretary would have authority to waive the imposition *18of a countervailing duty order during trade negotiations.” It was explained that the amendments to the countervailing duty law “are designed to tighten the administration” of that law. S. Rep. No. 93-1298, 93d Cong., 2d sess. 185 and 187, reprinted in [1974] U.S. Code Cong. & Ad. News 7320 and 7322. To permit the  Secretary to avoid using his waiver authority (and to avoid having to find that a more than de minimis bounty or grant or its adverse effect has been eliminated or substantially reduced) by simply finding that, for purposes of 19 U.S.C. 1303, there is no bounty or grant through employment of a vague and “undefined” (to use the dissenting opinion’s term) international trade distortion test would effectively frustrate the congressional intent to tighten administration of the countervailing duty law.
Congress also made clear its understanding that “the present (countervailing duty) statute is mandatory in terms.” H.R. Rep. No. 93-571, 93d Cong., 1st sess. 73 (1973). This demonstrates that,  except for the waiver provision in the 1974 act, the Secretary has not had any discretion to not impose a countervailing duty once it has been determined that a bounty or grant is being paid or bestowed. American Express Co. v. United States, 60 CCPA 86, 93, 472 F. 2d 1050, 1056 (1973). Also, by including a requirement that the Secretary reach a final countervailing duty determination within 1 year of the filing of a petition (19 U.S.C. 1303(a)(4)), Congress indicated its intent to put an end to Treasury Department practice calculated “to stretch out or even shelve countervailing duty investigations for reasons which have nothing to do with the clear and mandatory nature of the countervailing duty law.” S. Rep. No. 93-1298, supra at 183, reprinted in [1974] U.S. Code Cong. & Ad. News, supra at 7318. To permit the Secretary to place a narrow or restricted interpretation on “bounty” or “grant” as a basis for a negative countervailing duty determination would clearly frustrate the congressional purpose of “assuring effective protection of domestic interests from foreign subsidies * * *.” Id. Further, it would be inconsistent with the broad meaning of “grant” long ago established by the Supreme Court in Nicholas & Co. v. United States, supra at 39:
If the word “bounty” has a limited sense the word “grant” has not. A word of broader significance than “grant” could not have been used. Like its synonyms “give” and “bestow,” it expresses a concession, the conferring of something by one person upon another.
Despite a clear expression of congressional intent that an injury test not be employed, the Secretary impliedly injected one into this case, finding that “the level of exports to the United States is a small percentage of the amount exported, and the amount of assistance * * * *19is less than 2 percent of the value of float glass produced * * *.” 11 The Senate-House conference report on H.R. 10710 declares that the waiver provision “is not to be construed as the intent of Congress [to] * * * inject an injury concept into countervailing duty cases regarding durable goods * * *.” Conf. Rept. No. 93-1644, 93d Cong., 2d Sess. 45, reprinted in [1974] U.S. Code Cong. & Ad. News, supra at 7390. Moreover, the Senate report on H.R. 10710 states: “Section 303 of the 1930 Tariff Act does not provide for an injury test.” S. Rept. No. 93-1298, supra at 185, reprinted in [1974] U.S. Code Cong. & Ad. News, supra at 7320.12
Accordingly, we conclude that it  was error to employ an injury (to U.S. trade) test in determining whether a bounty or grant was paid upon the manufacture or production of the involved merchandise.  Also, we hold that, for purposes of the countervailing duty law, the benefits (as analyzed above) bestowed by West Germany upon float glass manufacturers under the regional development programs were bounties or grants.13
At the same time, it must also be pointed out that appellants’ proposed test (any benefit, that is not de minimis, bestowed by a foreign government in connection with the production of merchandise requires a countervailing duty) ignores the clear wording of the statute.  Once it has been determined that a bounty or grant is being paid or bestowed, 19 U.S.C. 1303(a)(1) provides that “there shall be levied * * * a duty equal to the net amount of such bounty or grant.” [Italic supplied]. Such language implies that certain deductions may be made from the actual payments to calculate the net bounty or grant and that all relevant circumstances are to be taken into account.14
We note that earlier court opinions have not been precise in distinguishing between “bounty or grant” and “net amount of such bounty or grant.” Nevertheless, a difference has been implicit from the opinions. In Zenith, although the Supreme Court held that Japan *20was not conferring a bounty or grant, the Court actually determined that there was no net bounty or grant upon which countervailing duties could be imposed. The Court stated, 437 U.S. at 452-53, that:
* * * the 1897 statute did provide for levying of duties equal to the “net amount” of any export bounty or grant. And the legislative history suggests that this language, in addition to establishing a responsive mechanism for determining the appropriate amount of countervailing duty, was intended to incorporate the prior rule that nonexcessive remission of indirect taxes would not trigger the countervailing requirement at all. [Italic added.]
The Court clearly indicated that an excessive remission of tax would give rise to a bounty or grant.15
Although the Secretary apparently made a feeble attempt to calculate the amount of the net bounty or grant involved here, the statement that “[t]he German Government has advised the Treasury Department that these benefits have the effect of offsetting disadvantages which would discourage industry from moving to an expanding in less prosperous regions” is totally inadequate. If a factual basis were shown for such an assertion, it might be concluded that no net bounty or grant was involved. However, contrary to the dissenting opinion, the statement that Treasury was “advised” is hardly a factual basis supporting the conclusion that there was no bounty or grant. See Yale University v. Department of Commerce, 65 CCPA 97, 104, 579 F. 2d 626, 632-33 (1977). Once it is established that a foreign manufacturer is receiving payments such as those here involved (not “every payment,” as the dissenting opinion imagines) from its government, a countervailing duty must, absent a waiver by the Secretary, be imposed unless, in considering all circumstances surrounding the payment, certain deductions can be established resulting in no net benefit to that manufacturer.  These deductions must be established by facts 16 — not by mere allegations of the foreign government or of the enterprises receiving the bounty or grant. Needless to say, without an adequate factual record, neither this court nor the Customs Court can perform a meaningful judicial review of countervailing duty determinations.

*21
Scope oj Review

As this court pointed out in United States v. Watson, No. 79-17, C.A.D. 1230, slip op. at 8 (July 26, 1979), “There are no statutory provisions and no comm on law doctrines setting forth the nature or scope of the review of countervailing duty assessments in the Customs Court * * *.” Eschewing any expression of its views on the merits or propriety of a review de novo versus a review on the administrative record, this court said (slip op. at 9):
Congress having supplied no guidelines or criteria for determining what constitutes a “bounty” and what does not, having made no requirement that the Secretary hold a hearing or make a record for review, or that the Administrative Procedure Act be applied, and having provided no definition of the nature of the judicial review to be conducted in countervailing duty cases, “rational and substantial legal arguments” can be made in support of both review de novo and review on the administrative record. * * *
Coincidentally, on the same date of the above opinion, the Congress enacted the Trade Agreements Act of 1979 (Public Law 96-39, 93 Stat. 144, enacted July 26, 1979), which added a new section 516A to the Tariff Act of 1930 in which the scope and standards of judicial review are specified.17 The Senate Finance Committee report (S. Rept. No. 96-249, 1st Sess. 251-52)18 accompanying the bill that was enacted (H.R. 4537) discussed the new provisions, which were designed to “clarify the scope and standard of review,” as follows:
*22Scope and standard of review. — Section 516A clearly defines the scope and standard of review in suits challenging antidumping ana countervailing determinations and orders. Currently, the state of the law in this area is unclear and conflicting.
Subsection (b) of new section 516A sets forth the standard of review for those antidumping and countervailing duty determinations which will now be reviewable. Under present law, determinations by the International Trade Commission have been set aside only where found to be arbitrary or contrary to law. More controversial, however, is the standard to be applied to determinations by the Secretary of the Treasury. The Treasury Department has consistently asserted that antidumping and countervailing duty determinations, unlike traditional value and classification decisions, are not subject to de novo review. A reading of the two recent countervailing duty decisions in the Customs Court * * * indicates that some differences of opinion exist with respect to the issue.
Section 516A would remove all doubt on whether de novó review is appropriate by excluding de novo review from consideration as a standard in antidumping and countervailing duty determinations. De novo review is both time-consuming and duplicative. The amendments made by title I of the Trade Agreements Act provide all parties with greater rights of participation at the administrative level and increased access to information upon which the decisions of the administering authority * * * are based. These changes, along with the new requirement for a record of the proceeding, have eliminated any need for de novo review.
Under section 1002(b) of the 1979 act, the new provisions have no retroactive effect upon the case before us. However, we note the emphasis placed by the Congress on the fact that the new provisions “have eliminated any need for de novo review” by providing “all parties with greater rights of participation at the administrative level” and, further, by providing “increased access to information upon which the decisions of the administering authority * * * are based * * * along with the new requirement for a record of the proceeding * * *.” Accordingly, and in furtherance of the administration of justice, we conclude that a  trial de novo is indicated in this case so that the merits of the issue of the amount of the net bounty herein involved can be fully developed. Our conclusion is reenforced by the action of Congress in providing, in the Trade Act of 1974, the same right to judicial review over negative countervailing duty determinations that had been accorded importers over affirmative countervailing duty determinations.19 With respect to the latter, this court had made clear that the importer had “the light to bring forward any questions of fact relating to the transaction and have them tested by the applicable law * * *.” V. Mueller & Co. v. United States, *2328 CCPA 249, 257, C.A.D. 152 (1940). In that case and also in American Express Co. v. United States, 60 CCPA 86, C.A.D. 1087, 472 F. 2d 1050 (1973), a trial de novo had been conducted by the Customs Court, and this court indicated no disapproval. See Camp v. Pitts, 411 U.S. 138, 141-42 (1973) and Citizens to Preserve Overton Park v. Volpe, 401 U.S. 402, 415 (1971).
In view of all the foregoing, we reverse, the judgment of the Customs Court and remand for further proceedings consistent with this opinion.

 19 U.S.C. 1303(a)] section 303(a), Tariff Actj f 1930, as amended] provides in relevant part:
§ 1303 Countervailing duties — Levy of countervailing duties
(a) (1) Whenever any country, dependency, colony, province, or other political subdivision of government, person, partnership, association, cartel, or corporation, shall pay or bestow, directly or indirectly, any bounty or grant, upon the manufacture or production or export of any article or merchandise manufactured or produced in such country, dependency, colony, province, or other political subdivision of government, then upon the importation of such article or merchandise into the United States, whether the same shall be imported directly from the country of production or otherwise, and whether such article or merchandise is imported in the same condition as when exported from the country of production or has been changed in condition by remanufacture or otherwise, there shall be levied and paid, in all such cases, in addition to any duties otherwise imposed, a duty equal to the net amount of such bounty or grant, however the same be paid or bestowed.
*******
(5) The Secretary shall from time to time ascertain and determine, or estimate, the net amount of each such bounty or grant, and shall declare the net amount so determined or estimated.


 In “Notice ot Preliminary Countervailing Duty Determination,” published in 40 F.R. 27499 (1975).


 In “Notice of Final Countervailing Duty Determination,” published in 41 F.R. 1300 (1976). This notice and the preliminary notice (note 2 supra) were signed by the Commissioner of Customs and by the Assistant Secretary of the Treasury (for Enforcement Operations and Tariff Affairs).


 19 U.S.C. 1516(d) provides as follows:
(d) Within 30 days after a determination by the Secretary—
(1) under sec. 160 of this title, that a class or kind of foreign merchandise is not being, nor likely to be sold in the United States at less than its fair value, or
(2) under sec. 1303 of this title that a bounty or grant is not being paid or bestowed,
an American manufacturer, producer, or wholesaler of merchandise of the same class or kind as that described in such determination may file with the Secretary a written notice of a desire to contest such determination. Upon receipt of such notice the Secretary shall cause publication to be made thereof and of such manufacturer’s, producer’s, or wholesaler’s desire to contest the determination. Within 30 days after such publication, such manufacturer, producer, or wholesaler may commence an action in the United States Customs Court contesting such determination.


 The Government concedes that the amount of the benefits received by the foreign manufacturers under the regional development programs is not de minimis.


 We find no support whatsoever in Zenith for a trade distortion test. The Supreme Court did not use the phrase “trade distortion” in its opinion, and the presence or absence of such a factor was not relied upon as a basis for its decision.


 28 U.S.G 2635(a) provides:
In any matter in the Customs Court:
(a) The decision of the Secretary of the Treasury, or his delegate, is presumed to be correct. The burden to prove otherwise shall rest upon the party challenging a decision.


 Treasury set forth no basis for its finding that “the level of exports to the United States i9 a small percentage of the amount exported.”


 39 U.S.C. 3303(d) (Supp. V 1975) reads as follows:
(d) Temporary provision while negotiations are in progress.
(1) It is the sense of the Congress that the President, to the extent practicable and consistent with U.S. interest, seek through negotiations the establishment of internationally agreed rules and procedures governing the use of subsidies (and other export incentives) and the application of countervailing duties.
(2) If, after seeking information and advice from such agencies as he may deem appropriate, the Secretary of the Treasury determines, at any time during the 4-year period beginning on January 3, 1975, that—
(A) adequate steps have been taken to reduce substantially or eliminate during such period the adverse effect of a bounty or grant which he has determined is being paid or bestowed with respect to any article or merchandise;
(B) there is a reasonable prospect that, under sec. 2112 of this title, successful trade agreements will be entered into with foreign countries or instrumentalities providing for the reduction or elimination of barriers to or other distortions of international trade; and
(C) the imposition of the additional duty under this section with respect to such article or merchandise would be likely to seriously jeopardize the satisfactory completion of such negotiations;
the imposition of the additional duty under this section with respect to such article or merchandise shall not be required during the remainder of such 4-year period. This paragraph shall not apply with respect to any case involving nonrubber footwear pending on Jan. 3,1975, until and unless agreements which temporize imports of nonrubber footwear become effective.
(3) The determination of the Secretary under paragraph (2) may be revoked by him, in his discretion, at any time, and any determination made under such paragraph shall be revoked whenever the basis supporting such determination no longer exists. The additional duty provided under this section shall apply with respect to any affected articles or merchandise entered, or withdrawn from warehouse, for consumption on or after the date of publication of any revocation under this subsection in the Federal Register.


 The Secretary’s authority to waive imposition of countervailing duties was extended to July 26, 1979 (date of enactment of the Trade Agreements Act of 1979, Public Law No. 96-39), retroactive to Jan. 3, 1979. when the previous waiver authority expired. Public Law No. 96-6. 93 Stat. 10 (1979).


 Although, as stated by the Customs Court, the test from Downs and Nicholas is whether foreign exportation is encouraged, we are dealing here with benefits paid upon “manufacture or production"; whereas, the statute involved in Downs and Nicholas provided for countervailing duties only on bounties or grants paid upon exportation." Although one test for determining whether a bounty has been paid on exportation is whether exp orí at ion is encouraged. 1his is clearly not the only test that maybe used in countervailing duty determinations, because the statute has been broadened to cover bounties paid upon manufacture and production as well as bountie* paid upon exportation-


 The United States, under & grandfather clause, ij exempt rom tne injury requirement under the General Agreement on Tariffs and Trade-


 The Customs Court said “it would appear that bounties or grants were bestowed on the production of float glass in the Federal Republic of Germany.”


 Congress reiterated this “net amount" concept in the legislative history of the extension of the waiver provision (note 9, supra):
The countervailing duty, which is imposed in addition to regular duties, is equal to the net amount of the bounty or grant and is intended to offset the advantage afforded by the foreign subsidy practice. [Italic addea.t
S. Rept. No. 96-45, 96th Cong., 1st sess. 2, reprinted in- May 1979] U.S. Code Cong. & Ad. News No. 3.488 489.


 In Nicholas the Court stated that cash payments made on exports were bounties or grants. Therefore, the Court equated the net bounty or grant with the actual bounty or grant, it rejected counsel’s argument that the payments were intended to compensate the distillers for costs'due to British excises and concluded that costs due to a foreign government’s excises could not qualify as a deduction from a bounty or grant to calculate a net amount of the bounty or grant.


  It the Treasury Department cannot, with its expertise, establish the necessary facts, a countervailing duty must be imposed, although a challenge may be brought later by the importer. Because the importer is in a better position to obtain these facts from'the foreign manufacturer, once a prima facie case has been established by evidence that payments such as those here involved are being made, the domestic manufacturer should not* (contrary to the dissenting opinion) have the burden of obtaining evidence of deductions necessary to negate its own prima facia case.  Also, we note that under 19 U.S.C. 1303(a)(5), the Secretary is permitted to estimate the net bounty (i.e., estimate the necessary deductions), and his expertise will play a part in this estimate as long as there is a factual basis to support it.


 Section 516A provides, in appropriate part:
(a) Review Of Determination.—
**•**••
(2) Review of Determination on Record.—
(A) In General. — Within 30 days after the date of publication in the Federal Register of—
(i) noticeofany determination described in clause (ii) * * * of subparagraph B * * *
****** 9
an interested party who is a party to the proceeding in connection with which the matter arises may commence an action in the United Slates Customs Court by filing a summons, and within thirty days thereafter a complaint, each with the content and in the form, manner, and style prescribed by the Riles of that court, contesting any factual findings or legal conclusions upon which the determination is based.
(B) Reviewable Determinations. — The determinations which may be contested under sub-paragraph (A) are as follows:
*******
(ii) a final negative determination by the Secretary * * * under section 303 • • * of this act.
*******
(b) Standards of Review.—
(1) Remedy. — The court shall hold unlawful any determination, finding, or conclusion found—
*******
(B) in an action brought under para. (2) of subsection (a), to be unsupported by substantial evidence on the record, or otherwise not in accordance with the law.
(2) Record for Review.—
(A) In general. — For the purposes of this subsection, the record, unless otherwise stipulated by the parties, shall consist of—
(i) a copy of all information presented to or obtained by the Secretary * * * during the course of.the adminis*rative proceeding, including all governmental memoranda pertaining to the case and the record of ex parte meetings required to be kept by sec. 777(a) (3); and
(ii) a copy of the determination, all transcripts or records of conferences or hearings, and all notices published in the Federal Register.
*******


 Reprinted in [August 19791 U.S. Code Cong. & Ad. News No. 6A, 259.


 See Cont. Rep. No. 93-644, 93d Cong., 2d Sess. 45, reprinted in [1974] U.S. Code Cong. & Ad. News at 7389.